Title: To James Madison from Joseph Jones, 8 July 1782
From: Jones, Joseph
To: Madison, James



Dr. Sr.
Spring Hill 8th. July 1782.

I intended when I left Richmond to set out for Philadelphia about the middle of this month but from a manoeuvre of Mr. Ross’s in settling the balance due from Mr. Braxton and which had by the Executive been ordered to me I am disappointed of the means necessary for the Journey and am left to my own resources wch. I am determined shall not be applied to public use farther than is unavoidable, I mean in the line of my appointmt. to Congress—when I shall be properly furnished and I see a prospect of continued supply I may perhaps revisit Philadelphia. at present it depends on Mr. Ross, who instead of furnishing me money or Bills as promised has settled Mr. Braxtons balance of abt. £200 by transmiting me your order on me given to Whiteside for the money I procured before I left Philadelphia and which the Govr. and also your Letter informed me was paid. This order I expect was taken by Mr. Whiteside as a voucher to transmit to Mr. Ross. The disappointment however considering the violent heat of the weather proves agreeable on that acct. tho’ I could have wished to have gone northward before the commencement of the sickly season. I have never heard from Mr. Solomon whether the Waggoners delivered him the Tobacco they carryed from here.
The French Army are on their March, the Legion came over to Falmouth yesterday and the Infantry are expected to be there next Thursday. Ct Rochambeau on his way quartered at old Mr. Hunters the night before last. Mrs. Bland was a few days past Col. Dangerfiel[d’s] on her way to Philadelphia. she intended Dr. Lee shod. have escorted her but the Dr missing her Letter occasioned a disappointment. when I saw her she was in doubt when she should proceed and by whom be attended.
One of the Ships sent for the Tobacco I am told has been seized & will be proceeded agt. in the Admiralty—the cause, having on board a quantity of Goods wch. was sold or offered for Sale to some of the Inhabitants. I believe they came well provided for such a trafic but this step will probably suspend all further commercial intercourse.
If Mr. Ross puts me in a situation to proceed you shall be informed. in the meantime you will not omit your inquiries abt. a lodging shod. I have occasion for one. We have had a great drought & the hottest weather for the Time of the year I ever experienced. our Crops of small grain short & not so good as usual. Randolph I understand will be up in the fall.
Yr. Friend
Jos: Jones.
